                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:09-cr-104-BO-2

UNITED STATES OF AMERICA                      )
                                              )
V.                                            )                     ORDER
                                              )
JONA THAN JORDAN                              )


         This cause is before the Court on defendant's motion for compassionate release pursuant

to 18 U.S .C. § 3582(c)(l)(A). For the reasons that follow, the motion is denied.

                                         BACKGROUND

          On September 9, 2009, defendant pleaded guilty to one count of conspiracy to distribute

more than 5 kilograms of cocaine, more than 50 grams of cocaine base, more than 100 grams of

heroin, and a quantity of marijuana. The Court sentenced defendant to 295 months ' imprisonment.

In August 2019, the Court granted defendant's motion under § 404 of the First Step Act and

reduced his sentence to 180 months. In May 2020, defendant filed the instant motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(l)(A).

                                          DISCUSSION

          Subject to few exceptions, a sentence that has been imposed may not be modified . 18

U.S.C. § 3582(c). One exception to this general rule is compassionate release. § 3582(c)(l)(A).

Prior to the passage of the First Step Act on December 21, 2018 , 1 the discretion to file a motion

for compassionate release under § 3582(c)(l)(A) rested entirely with the Director of the BOP.

Section 603 of the First Step Act amended 18 U.S .C . § 3582(c)(l)(A) to provide that a defendant




1
    Pub. L. 115-391 , 132 Stat. 5194.



            Case 5:09-cr-00104-BO Document 280 Filed 07/31/20 Page 1 of 3
may request compassionate release from the sentencing court after exhausting his administrative

remedies.

       Compassionate release may be available to defendants where (1) extraordinary and

compel ling circumstances warrant a reduction in sentence or (2) a defendant who is serving a life

sentenced imposed pursuant to 18 U.S.C. § 3559(c) is at least seventy years old and has served at

least thirty years in prison. 18 U.S.C. §§ 3582(c)(l)(A)(i)- (ii). A reduction under either section

must be consistent with applicable policy statements issued by the United States Sentencing

Commission. Id. at (c )(1 )(A). The commentary to section 1B 1.13 of the United States Sentencing

Commission ' s advisory     Guidelines Manuel        provides criteria for   determining whether

extraordinary and compelling circumstances are present. U.S .S.G. § 1B 1.13, comment. n.1. These

criteria generally concern the age, medical condition, or fami ly circumstances of the defendant.

       In addition to considering whether extraordinary and compelling circumstances are

present, a court must further consider the 18 U.S.C. § 3553(a) factors and determine whether the

defendant is a danger to the safety of another or the community as provided in 18 U.S.C. § 3142(g).

       Here, the § 3553(a) factors caution against relief. The Court recently granted defendant' s

First Step Act motion and reduced his sentence to a level that the Court deemed sufficient, but not

greater than necessary, to comply with the goals of sentencing. The Court's view of the factors has

not changed in the intervening period. Under these circumstances, considering the § 3553(a)

factors , relief under 18 U.S.C. § 3582(c)(l)(A) is not warranted.

                                          CONCLUSION

       Defendant ' s motion for compassionate release [DE 267, 273) is DENIED. The motion to

seal [DE 275) is GRANTED.




                                                 2

            Case 5:09-cr-00104-BO Document 280 Filed 07/31/20 Page 2 of 3
SO ORDERED, this   :Jo   day of July , 2020.




                                 TRRENciwBOYLE
                                 CHIEF UNITED ST A TESISTRI




                                     3
 Case 5:09-cr-00104-BO Document 280 Filed 07/31/20 Page 3 of 3
